Exhibit CILCORP INC. Computation of Ratio of Earnings to Fixed Charges (Thousands of Dollars, Except Ratios) 6 Months Ended Year Ended June 30, December 31, 2008 2007 Net income from continuing operations $ 24,450 $ 49,402 Less- Change in accounting principle - - Add- Taxes based on income 12,325 21,018 Net income before income taxes and change in accounting principle 36,775 70,420 Add- fixed charges: Interest on long term debt(1) 27,457 62,824 Estimated interest cost within rental expense 186 343 Amortization of net debt premium, discount, and expenses 697 1,322 Subsidiary preferred stock dividends 918 1,869 Adjust preferred stock dividends to pre-tax basis 463 812 Total fixed charges 29,721 67,170 Less: Adjustment of preferred stock dividends to pre-tax basis 463 812 Earnings available for fixed charges $ 66,033 $ 136,778 Ratio of earnings to fixed charges 2.22 2.03 (1)Includes FIN 48 interest expense
